Title: To John Adams from John Ogden, 7 June 1797
From: Ogden, John
To: Adams, John



Sir
Boston June 7th 1797

This day I visited Judge Dana of Cambridge. It is said, that he is appointed one of the Commissioners to France. My wish is, to attend him and them, as his or their Secretary. He has not received official notice of such an appointment, and cannot tell what arrangements government will make, as to the officers who attend the embassy.
Judge Elsworth and Genl Knox promised me their aid, if needful with Judge Dana, who was not of my acquaintance until now. Genl. Lincoln, Colols Cobb, and Leonard, from former specimens of politeness and goodness on their parts, would havehave rendered me every service, which was requisite. Many Members of the Legislature now in session, in this Town, would not have been deficient in their good offices.
As it is not certain, whether the Government or the Commissioners, will appoint those who attend them, I thought it to be my duty to apply, without delay, to Your Excellency, asking the nomination, if this is consistent with the order established.
Some weeks since, I addressed Your Excellency, and was honored with letters for another place, The Gentleman who then held it is restored to health, and a faithful public servant is continued in his office. Should this office of Secretary, not be obtainable, may I ask your Excellencys to give me the benefit of a similar appointment. Such constantly present.
I lost my father at seventeen years of age, Mrs Ogden lost hers and her fortune, very early after we had entered into matrimonial life. Thus we have not those friends, at the seat of government, to solicit or point out a place for me, which would be acceptable.
But such deficiences will be made up by Your Excellencys recollection, & desire to bestow bread and happiness upon those, who like me, will study to deserve them.
I have the honor / to be / Your Excellencys / devoted servant

John C. Ogden